DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

In claim 1 line 5, the limitation “control circuitry configured to reset the at least one circuitry upon receipt of a stop instruction to stop the ultrasound scan” has been interpreted under 112(f) as a means plus function because of the non-structural term “control circuitry” and functional language “configured to reset.” For the purpose of examination, this will be interpreted to be a central processing unit (CPU), a20 graphics processing unit (GPU), or circuity such as an application specific integrated circuit (ASIC), a programmable logic device (e.g., a simple programmable logic device (SPLD), a complex programmable logic device (CPLD), or a field programmable gate array (FPGA) used to reset the at least one circuitry.

Claim 2 line 15: “control circuitry is configured to restart the supply of the clock”
In claim 2 line 15, the limitation “control circuitry is configured to restart the supply of the clock” has been interpreted under 112(f) as a means plus function because of the non-structural term “control circuitry” and functional language “configured to restart.” For the purpose of examination, this will be interpreted to be a central processing unit (CPU), a20 graphics processing unit (GPU), or circuity such as an application specific integrated circuit (ASIC), a programmable logic device (e.g., a simple programmable logic device (SPLD), a complex programmable logic device (CPLD), or a field programmable gate array (FPGA) used to restart the supply of a clock. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180338746 A1) in view of Ishimi (CN 1395368 A), further in view of Schwarz (US 20160306032 A1) and further in view of Choi (US 20170252013 A1).
Regarding claims 1 and 4 Wu discloses at least one circuitry used for an ultrasound scan (see para. [0019] “the ultrasound apparatus 100 includes an ultrasound probe 120, a transmit-and-receive (TRX) circuit 130 (includes the analog-front-end (AFE) and pulser), a position sensor 140, a power source 150 and a processor 160). Also, (see para. [0021] “TRX circuit 130 performs the transmitting and receiving ultrasound signal by accessing the ultrasound probe 120”). Wu also discloses a control circuitry configured for receipt of a stop instruction to stop the ultrasound scan (see item 130 TRX circuit para. [0035] “the processor 160 controls the ultrasound apparatus 100 to enter a freeze mode (step S2202) to stop the ultrasound scanning performed by the TRX circuit 130 and the ultrasound probe 120, while the latest ultrasound image is fixed and continuously displayed”). Also, (see para. [0036] “to turn off the power source to supply power to the TRX circuit and/or ultrasound probe”). Wu, however fails to explicitly disclose the control circuitry configured to reset the at least one circuitry. This is disclosed by Ishimi (see para. [0005] “The external terminal 10 inputs a reset signal which is supplied to the internal circuit 2 while being supplied to the gate control circuit 12”). Wu also fails to explicitly disclose the control circuitry being configured to stop supply of a clock to the at least one circuitry. This is disclosed by Ishimi (see para. [0049] “The gate control circuit 12 suspends the supply of the clock signal by the gate circuit 1 in response to the reset signal, and particularly suspends the supply of the clock signal immediately after the level change of the reset signal.”).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wu, an invention which receives ultrasound freeze function, to include circuitry capable of inputting a reset signal and supplying it to circuitry. It also would have been obvious to one of ordinary skill in the art to modify Wu to include a component that stops the supply of the clock to circuitry. These modifications would prevent malfunction upon receipt of an ultrasound freeze function and would ultimately result in reducing power consumption of the invention. 

However, Wu as modified above does not explicitly disclose the control circuitry configured to restart the supply of the clock upon receipt of a start instruction to start the ultrasound scan. This is disclosed by Schwarz in view of Choi in an analogous imaging field of endeavor. Schwarz discloses (see para. [0069] “the TDC can use the first pulse detect signal 108A as a start signal, beginning the timing of a clock”) where the first pulse detect signal could be considered a start instruction to start an ultrasound scan because the start instruction could be an electromagnetic pulse. 
transmission parameter, a reception parameter, and a signal processing parameter. The transmission and reception control circuitry 4 transfers transmission parameters such as a PRF”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the circuitry of Wu to include a start signal capable of beginning the timing of a clock as disclosed by Schwarz. It also would have been obvious to modify the signal of Schwarz to be a signal capable of starting an ultrasound transmission as disclosed by Choi. This would allow the user to unfreeze an ultrasound scanning session, without the clock running in background while the scan is frozen. This would allow for decreased power consumption of the system. 

Wu as modified above further does not explicitly disclose the control circuitry configured to cancel the reset of the at least one circuitry after restarting the supply of the clock. This is disclosed by Schwarz in an analogous imaging field of endeavor (see para. [0069] “the TDC can use the first pulse detect signal 108A as a start signal, beginning the timing of a clock … the TDC 78 can subsequently receive signals indicating the time of arrival of other pulses, and measure their time of arrival relative to the time of the start signal”) which is equivalent to canceling the reset because the state of the elements in the system are now changed. Therefore, Schwarz reads on cancelling a reset based on the supply of a clock. 


Regarding claim 2, Wu discloses the ultrasound diagnostic apparatus of claim 1 comprising a memory (see para. [0025] “the ultrasound apparatus 100 may further include storage device”), however fails to explicitly disclose the memory storing a parameter necessary for starting the ultrasound scan. This is disclosed by Choi (see para. [0020] “transmission parameter, a reception parameter, and a signal processing parameter. The transmission and reception control circuitry 4 transfers transmission parameters such as a PRF, a transmission position, a transmission aperture, and a transmission delay to the transmission circuitry 2, stored in the memory 5”) where a transmission parameter is described further (see para. [0020] “transmission/reception processing circuitry which executes processing associated with the transmission/reception of ultrasonic waves”). 

Wu also fails to disclose wherein the control circuitry is further configured to: when the control circuitry cancels the reset of the at least one circuitry. This is disclosed by Ishimi (see para. [0055] a plurality of D-type flip-flops are connected in series to form a delay circuit 5, and the reset signal is sequentially shifted by the clock signal, and the clock control signal delayed from the reset signal by the set time is supplied to the AND circuit together with the reset , the delay circuit 5 is also designed such that the count time coincides with the time during which the clock signal is suspended). Wu also fails to disclose the control circuitry being configured to read the parameter stored in the memory. This is disclosed by Choi (see para. [0055] “The memory IF 42 receives a transfer grant signal output from the arbitration circuitry A1, reads out transmission parameters from the memory 5”) where IF is Input Interface circuitry (see para. 0018). Wu also fails to disclose the control circuitry being configured to set the parameter for the at least one circuitry. This is disclosed by Ishimi (see para. [0055] “the memory IF 42 supplies, to the arbitration circuitry A1, a transfer request for transmission parameters from the memory 5 to the transmission memory 45”). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wu to include a memory that stores a transmission parameter, which is a parameter that is necessary for ultrasound transmission. This would allow the ultrasound freeze function to turn off and back on without malfunction. It also would have been obvious to one of ordinary skill in the art to modify Wu to include a transmission/reception circuitry that receives start instructions of the ultrasound scan. It also would have been obvious to modify Wu to include a control circuitry that starts the supply clock again, delay the reset signal, read ultrasound transmission parameters from memory and supply transmission parameters to memory circuitry. These modifications would prevent malfunctions that could arise from toggling the ultrasound freeze function when the ultrasound scan begins again and would ultimately result in reducing power consumption of the invention. 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180338746 A1) in view of Ishimi (CN 1395368 A), further in view of Schwarz (US 20160306032 A1) and further in view of Choi (US 20170252013 A1) and further in view of Azegami (US 20160081667 A1). 
Regarding claim 5, Wu as modified above discloses the limitations discussed above (see 103 rejection of claims 1 and 4), however Wu does not explicitly disclose the control circuitry configured to restart the supply of the clock upon receipt of a start instruction to start the ultrasound scan by an operator. Restarting the supply of the clock upon receipt of a start instruction to start an ultrasound is disclosed by Schwarz in an analogous imaging field of endeavor. Schwarz discloses (see para. [0069] “the TDC can use the first pulse detect signal 108A as a start signal, beginning the timing of a clock”) where the first pulse detect signal could be considered a start instruction to start an ultrasound scan because the start instruction could be an electromagnetic pulse. However, Schwarz does not disclose the signal being introduced by an operator. This is disclosed by Azegami (see para. [0105] “the ultrasonic diagnostic apparatus 1 starts scan by the operator's operation, based on the preset information of each operator” and para. [0106] “While a scan is being executed, the ultrasonic diagnostic apparatus 1 transmits/receives ultrasonic waves”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wu to incorporate the restart capabilities of Schwarz as disclosed above and further incorporate the restart being as a result of an ultrasound scan by 

Regarding claim 6, Wu discloses the ultrasound diagnostic apparatus of claim 1 comprising a memory (see para. [0025] “the ultrasound apparatus 100 may further include storage device”), however fails to explicitly disclose the memory storing a parameter necessary for starting the ultrasound scan. This is disclosed by Choi (see para. [0020] “transmission parameter, a reception parameter, and a signal processing parameter. The transmission and reception control circuitry 4 transfers transmission parameters such as a PRF, a transmission position, a transmission aperture, and a transmission delay to the transmission circuitry 2, stored in the memory 5”) where a transmission parameter is described further (see para. [0020] “transmission/reception processing circuitry which executes processing associated with the transmission/reception of ultrasonic waves”). 

Wu also fails to disclose wherein the control circuitry is further configured to: when the control circuitry cancels the reset of the at least one circuitry. This is disclosed by Ishimi (see para. [0055] a plurality of D-type flip-flops are connected in series to form a delay circuit 5, and the reset signal is sequentially shifted by the clock signal, and the clock control signal delayed from the reset signal by the set time is supplied to the AND circuit together with the reset signal. 6, constitutes a means of counting the input reset signal. In this example, the delay circuit 5 is also designed such that the count time coincides with the time during which the clock signal is suspended). Wu also fails to disclose the control circuitry being configured to memory IF 42 receives a transfer grant signal output from the arbitration circuitry A1, reads out transmission parameters from the memory 5”) where IF is Input Interface circuitry (see para. 0018). Wu also fails to disclose the control circuitry being configured to set the parameter for the at least one circuitry. This is disclosed by Ishimi (see para. [0055] “the memory IF 42 supplies, to the arbitration circuitry A1, a transfer request for transmission parameters from the memory 5 to the transmission memory 45”). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wu to include a memory that stores a transmission parameter, which is a parameter that is necessary for ultrasound transmission. This would allow the ultrasound freeze function to turn off and back on without malfunction. It also would have been obvious to one of ordinary skill in the art to modify Wu to include a transmission/reception circuitry that receives start instructions of the ultrasound scan. It also would have been obvious to modify Wu to include a control circuitry that starts the supply clock again, delay the reset signal, read ultrasound transmission parameters from memory and supply transmission parameters to memory circuitry. These modifications would prevent malfunctions that could arise from toggling the ultrasound freeze function when the ultrasound scan begins again and would ultimately result in reducing power consumption of the invention. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793